         Case 1:20-cr-00429-MKV Document 31 Filed 01/06/21 Page 1 of 1


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
                                                                         DATE FILED: 1/6/2021
 UNITED STATES OF AMERICA

                       -against-                                 1:20-cr-00429 (MKV)

 JEFFREY MOLITOR,                                               SCHEDULING ORDER

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Government has requested [ECF No. 30] an adjournment of the status conference

scheduled for January 11, 2021. The Government explains that it is still reviewing a mitigation

submission presented by Defendant and continues to negotiate a pre-trial resolution of this case.

Defendant consents to the adjournment.

       The request is GRANTED. The Status Conference is adjourned to February 19, 2021 at

12:00PM. The conference will be held by telephone conference. To join the conference, dial

888-278-0296 and enter access code 5195844.

       IT IS FURTHER ORDERED that all time between the date of this Order and February

26, 2021 is excluded for the purposes of the Speedy Trial Act. The Court finds that the ends of

justice served by allowing time for the Government and Defendant to discuss resolution of this

matter outweigh the interests of the public and Defendant in a speedy trial. The Court further

notes that Defendant consents to the exclusion of time.

SO ORDERED.


                                                     _________________________________
Date: January 6, 2021                                      MARY KAY VYSKOCIL
      New York, NY                                         United States District Judge
